DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  in line 2, “is” between “channel” and defined” should be deleted.   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1:
 Applicant describes the receptacle as having “a cuboid shape.”  This is indefinite, since it does not accurately describe the shape of applicant’s device. A cuboid is a polyhedron with six quadrilateral faces at right angles to each other.  Applicant’s  disclosed and claimed  device has at least 8 faces (top, bottom, back, first side, second side, first wall of v-channel, second wall of v-channel, and to the extent that the open front forms a face, the front). Applicant’s device does 
In line 9, “a back” is a double inclusion of “a back” in line 3.  It is not clear if applicant intends to refer to the same back or not. 
Regarding claim 3, applicant recites that there are rounded edges connecting the sides to the top and bottom. By definition, a cuboid cannot have curves. 
 Regarding claim 4, applicant recites that the receptacle tapers such that it is frustroconical. A cone or frustrum and a polyhedron defined by faces oriented at right angles are mutually exclusive shapes. If applicant’s device is cuboid, it cannot also be frustroconical.  
Regarding claim 5, applicant further defines that the cuboid is “an elongated rectangular cuboid shape.”  A rectangular cuboid requires six faces which are rectangular. As noted above, applicant’s device defines at least 8 faces.   The claim is not definite since it is inaccurate. The claim will be interpreted to require an elongate polyhedron. 
Claim 6 uses the word “cuboid” to describe the device and is therefore indefinite for the same reasons as claim 1. 
Claim 9 recites that the edges are rounded and is indefinite for the same reason as claim 3. 
Regarding claim 7, there is a lack of antecedent basis for “the bottom.” Claim 6 on which this claim depends sets forth “a bottom wall” but not “a bottom.”
Claim 10 describes the receptacle as “frustroconical” which is indefinite for the same reasons as claim 4.
The remaining claims are indefinite insofar as they depend from rejected base claims. In view of the above defects, the claims are examined as best understood. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 5, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Ching (US 6,719,741) in view of Kaufman (US 4,108,222) and Van Vechten (US 940,756).
Regarding claims 1,  4, and 5 Ching discloses a urination device (fig. 4a) comprising: a receptacle (4) which is an elongated polyhedron (as per claim 5) having a top, a bottom first and second sides, a front, and a closed back (see annotated figure); a top opening is defined by an inner edge (411) at the top of the receptacle; a front opening is defined by a front edge (42) at the front of the receptacle; the receptacle tapers from the back to the front (evident in fig. 4a) to form a ‘frustroconical’ shape (as per claim 4) which enables a plurality of devices to nest within one another (the funnel is capable of such functionality).
 Ching does not disclose that there is an elongated v-shaped channel defined along the bottom wall from the front to the back. Attention is turned to Kaufman which teaches a device which is capable of being used a urinal (20) comprising a receptacle having a polyhedron shape (see figures 2 and 3, a multi-sided receptacle); having a plurality of front and sidewalls, and a bottom wall; a front opening (50) defined by a front edge at a front of the receptacle opposite the back wall; and a top opening defined by an inner edge of the top wall, and elongated v shaped channel (defined by walls 18 and 20, intersecting at 32) along an inner surface of the bottom wall from the front to the back (see fig. 1, the portions which form the v extend from 32 to the back wall).  See annotated figure below.  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the bottom wall of Ching in a v-shaped channel in order to allow for enhanced funneling of urine out of the device. 
Ching also does not show that the top opening is forwardly offset from the back. Attention is turned to Van Vechten which teaches that it is known to provide a urinal with a top opening (3) which is offset from the back (evident, fig. 1 and 3).   It would have been obvious to one having ordinary skill to have formed the device of Ching such that the opening is offset from the back to give a user another place to grasp.  Under the proposed modification with Kaufman at least a portion of the channel will be disposed below the top opening, since the v-channel extends the length of the bottom of the funnel.



    PNG
    media_image1.png
    675
    1295
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    650
    908
    media_image2.png
    Greyscale

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ching, Kaufman, and Van Vechten, as applied to claim 1, in view of Pyror.
Regarding claim 2, Ching as modified shows all of the instant invention as discussed, above, but does not show that the v-shaped channel has a width which increases from back to front. Attention is turned to Pryor which teaches a similar urine funnel. There is a top having an opening and a channel (see annotated figure below) disposed below the opening. The channel is elongate, extending from back to front and has a width which increases from the back to the front (see fig. 4). The channel directs urine to the opening for disposal. It would have been obvious to one having ordinary skill in the art at the time of effective filing to have made the channel in the combined device widen from back to front in order to more efficiently funnel urine from the urinal. 


    PNG
    media_image3.png
    552
    562
    media_image3.png
    Greyscale

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ching, Kaufman, and Van Vechten,  as applied to claim 1, in further view of Hall (US 2007/0044213).  
Regarding claim 3, Ching as modified shows all of the instant invention as discussed above, but does not show that the connection between the sides and bottom and the sides and top are rounded edges.  Attention is turned to Hall which teaches that it is known to provide smooth transitions between the sides and top and bottom of a paper-based foldable (fig. 3, 4) urine funnel (see fig. 5). It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the edges of Ching in a rounded profile in order for a smoother device for a more comfortable user experience.  

    PNG
    media_image4.png
    459
    561
    media_image4.png
    Greyscale

Claims 6, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ching and Van Vechten, in view of Hall. 
Regarding claims 6 and 10, Ching discloses a method of urinating including the steps of placing a urination device between a user’s thighs (fig. 7), the urination device comprising: a receptacle (4) which is an elongated polyhedron having a top, a bottom first and second sides, a front, and a closed back (see annotated figure above); a top opening is defined by an inner edge (411) at the top of the receptacle; a front opening is defined by a front edge (42) at the front of the receptacle; the receptacle tapers from the back to the front (evident in fig. 4a) to form a ‘frustroconical’ shape (as per claim 10) which enables a plurality of devices to nest within one another (the funnel is capable of such functionality); a user urinates through the top opening and runs along an inner surface of the bottom of the device out of front opening (the method step is performed during the normal use of the device). 
Ching does not show that the top opening is forwardly offset from the back. Attention is turned to Van Vechten which teaches that it is known to provide a urinal with a top opening (3) which is offset from the back (evident, fig. 1 and 3).   It would have been obvious to one having ordinary skill to have formed the device of Ching such that the opening is offset from the back to give a user another place to grasp the urinal. 
Ching does not explicitly show the step of directing the front opening towards the toilet. Attention is turned to Hall which teaches a similar urine funnel which allows a user to urinate from a standing position, the method comprising aiming a front opening at a toilet and directing urine flow into a toilet bowl (para. [0019]).  It would have been obvious to the ordinary artisan at the time of effective filing to aim at a toilet since that is a common and obvious place to dispose of urine.   
Regarding claim 9, Ching as modified shows all of the instant invention as discussed above, but does not show that the connection between the sides and bottom and the sides and top are rounded edges.  Attention is turned to Hall which teaches that it is known to provide smooth transitions between the sides and top and bottom of a paper-based foldable (fig. 3, 4) urine funnel (see fig. 5). It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the edges of Ching in a rounded profile in order for a smoother device for a more comfortable user experience.  
 Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ching, Van Vechten, and Hall, as applied to claim 6, in view of Kaufman.
Regarding claim 7, Ching does not disclose that there is an elongated v-shaped channel defined along the bottom wall from the front to the back. Attention is turned to Kaufman which teaches a device which is capable of being used a urinal (20) comprising a receptacle having a polyhedron shape (see figures 2 and 3, a multi-sided receptacle); having a plurality of sidewalls and a bottom wall, an elongated v shaped channel (defined by walls 18 and 20, intersecting at 32) defined along the bottom wall from the front to the back (see fig. 1, the portions which form the v extend from 32 to the back wall).  See annotated figure above. It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the bottom wall of Ching in a v-shaped channel in order to allow for enhanced funneling of urine out of the device.  Under the proposed modification with Van Vechten, at least a portion of the channel will be disposed below the top opening, since the v-channel extends the length of the bottom of the funnel.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ching, Van Vechten,  Hall, and Kaufman, as applied to claim 7, in view of Pryor.
Regarding claim 8, Ching as modified shows all of the instant invention as discussed, above, but does not show that the v-shaped channel has a width which increases from back to front. Attention is turned to Pryor which teaches a similar urine funnel. There is a top having an opening and a channel (see annotated figure below) disposed below the opening. The channel is elongate, extending from back to front and has a width which increases from the back to the front (see fig. 4). The channel directs urine to the opening for disposal. It would have been obvious to one having ordinary skill in the art at the time of effective filing to have made the channel in the combined device widen from back to front in order to more efficiently funnel urine from the urinal. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 8 of U.S. Patent No. 10,786,387 in view of  Van Vechten. 
Claims 1-10 of the instant application reciting limitations which overlap in scope with claims 1-8 of the ’387 patent, including the receptacle having a polyhedron shape with top, bottom, back closure (e.g., back wall) and sidewalls, a v-shaped channel defined along the bottom wall, the v-shaped channel increasing in width from back to front, the front opening, the rounded edges connecting the sidewalls; and the method of use, but the ‘387 patent does not claim the top opening being forwardly offset from the closure at the back/back wall. Attention is turned to Van Vechten which teaches that it is known to provide a urinal with a top opening (3) which is offset from the back (evident, fig. 1 and 3).   It would have been obvious to one having ordinary skill to have formed the device of the ‘387 patent such that the opening is offset from the back to give a user another place to grasp the urinal. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hazeres (US D619246), Li (US 4,023,216), Langford (US 7,131,149), and Mottale et al. (US 6,460,200) show portable female urinary aids which are representative of the general state of the art. 
 Montakhabi (US 7,694,819) shows that it is known to provide a plurality of urinary devices in a stacked, nest configuration for dispensing (see fig. 5), similar to that of the instant invention, but not specifically claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928.  The examiner can normally be reached on Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN DEERY/Primary Examiner, Art Unit 3754